Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 21 are pending in this application

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/13/2020 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 21, are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2011/0238705 A1), and further in view of de Jong et al. (US 7,814,124 B1).

As to claim 1, Baker et al. teaches updating, by the server computing system, a value of a RSF at a first node of the graph (figure 2 section 204, 208 and paragraph [0031] lines 9 – 17 [discloses updating the detail object (section 204 it is noted that the detail object is being interpreted as the first node), once a field in the sub-detail object (section 208) has been updated due to the detail object (section 204) having roll-up summary field (RFS) of the sub-detail objects (section 208)]); 
updating, by the server computing system, a value of one or more RSFs at one or more remaining nodes of the graph based on said updating the value of the RSF at the first node (figure 2 section 202, 204 and paragraph [0031] lines 9 – 17 [discloses updating the master object (section 202), once the detail object (section 204) has been updated due to the master object (section 202) having roll-up summary field (RFS) of the detail objects (section 204)]);
 Baker et al. does not explicitly teach by a server computing system, data associated with roll-up summary fields (RSF) of objects of a data model, the data being in a serialized format 
deserializing, by the server computing system, the data to determine values of the RSFs at nodes of a graph associated with the data model 
serializing, by the server computing system, the values of the RSFs at all of the nodes of the graph to generate serialized data subsequent to said updating the value of the one or more RSFs at the one or more remaining nodes of the graph
de Jong et al. teaches by a server computing system, data associated with roll-up summary fields (RSF) of objects of a data model, the data being in a serialized format (column 15 lines 26 – 31 [discloses a serialization stream of objects from a graph. It is noted that the objects is being interpreted as the object data model. In addition it is noted that the same information which stored in said object is similar to the objects in the Baker et al. reference]) 
deserializing, by the server computing system, the data to determine values of the RSFs at nodes of a graph associated with the data model (column 16 lines 5 – 8 [discloses a deserialization routine being completed on said serialized objects])
(figure 7 section 340 and section 350 [section 340 discloses pushing said object to a pluggable format based on the set of serialized rules. Last section 350 discloses serializing the received object to the defined pluggable format]).
Baker et al. teaches master-detail relationship between objects in order to enhanced data usage, increased efficiency and improved user interactions. However, Baker et al. does not explicitly serializing and deserialization data objects. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Baker et al. by using the teaching of de Jong et al. serialization and deserialization of object because Baker et al. as stated in paragraph [0051] its discloses linking various objects from various subdetail. In addition paragraph [0031] it discloses updating said master detail relationship from updating objects.

As to claim 8, Baker et al. teaches updating, by the server computing system, a value of a RSF at a first node of the graph (figure 2 section 204, 208 and paragraph [0031] lines 9 – 17 [discloses updating the detail object (section 204 it is noted that the detail object is being interpreted as the first node), once a field in the sub-detail object (section 208) has been updated due to the detail object (section 204) having roll-up summary field (RFS) of the sub-detail objects (section 208)]); 
updating, by the server computing system, a value of one or more RSFs at one or more remaining nodes of the graph based on said updating the value of the RSF at the first node (figure 2 section 202, 204 and paragraph [0031] lines 9 – 17 [discloses updating the master object (section 202), once the detail object (section 204) has been updated due to the master object (section 202) having roll-up summary field (RFS) of the detail objects (section 204)]);
 Baker et al. does not explicitly teach by a server computing system, data associated with roll-up summary fields (RSF) of objects of a data model, the data being in a serialized format 
deserializing, by the server computing system, the data to determine values of the RSFs at nodes of a graph associated with the data model 
serializing, by the server computing system, the values of the RSFs at all of the nodes of the graph to generate serialized data subsequent to said updating the value of the one or more RSFs at the one or more remaining nodes of the graph
de Jong et al. teaches by a server computing system, data associated with roll-up summary fields (RSF) of objects of a data model, the data being in a serialized format (column 15 lines 26 – 31 [discloses a serialization stream of objects from a graph. It is noted that the objects is being interpreted as the object data model. In addition it is noted that the same information which stored in said object is similar to the objects in the Baker et al. reference]) 
column 16 lines 5 – 8 [discloses a deserialization routine being completed on said serialized objects])
serializing, by the server computing system, the values of the RSFs at all of the nodes of the graph to generate serialized data subsequent to said updating the value of the one or more RSFs at the one or more remaining nodes of the graph (figure 7 section 340 and section 350 [section 340 discloses pushing said object to a pluggable format based on the set of serialized rules. Last section 350 discloses serializing the received object to the defined pluggable format]).
Baker et al. teaches master-detail relationship between objects in order to enhanced data usage, increased efficiency and improved user interactions. However, Baker et al. does not explicitly serializing and deserialization data objects. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Baker et al. by using the teaching of de Jong et al. serialization and deserialization of object because Baker et al. as stated in paragraph [0051] its discloses linking various objects from various subdetail. In addition paragraph [0031] it discloses updating said master detail relationship from updating objects.

As to claim 15, Baker et al. teaches updating, by the server computing system, a value of a RSF at a first node of the graph (figure 2 section 204, 208 and paragraph [0031] lines 9 – 17 [discloses updating the detail object (section 204 it is noted that the detail object is being interpreted as the first node), once a field in the sub-detail object (section 208) has been updated due to the detail object (section 204) having roll-up summary field (RFS) of the sub-detail objects (section 208)]); 
updating, by the server computing system, a value of one or more RSFs at one or more remaining nodes of the graph based on said updating the value of the RSF at the first node (figure 2 section 202, 204 and paragraph [0031] lines 9 – 17 [discloses updating the master object (section 202), once the detail object (section 204) has been updated due to the master object (section 202) having roll-up summary field (RFS) of the detail objects (section 204)]);
 Baker et al. does not explicitly teach by a server computing system, data associated with roll-up summary fields (RSF) of objects of a data model, the data being in a serialized format 
deserializing, by the server computing system, the data to determine values of the RSFs at nodes of a graph associated with the data model 
serializing, by the server computing system, the values of the RSFs at all of the nodes of the graph to generate serialized data subsequent to said updating the value of the one or more RSFs at the one or more remaining nodes of the graph
de Jong et al. teaches by a server computing system, data associated with roll-up summary fields (RSF) of objects of a data model, the data being in a serialized format (column 15 lines 26 – 31 [discloses a serialization stream of objects from a graph. It is noted that the objects is being interpreted as the object data model. In addition it is noted that the same information which stored in said object is similar to the objects in the Baker et al. reference]) 
deserializing, by the server computing system, the data to determine values of the RSFs at nodes of a graph associated with the data model (column 16 lines 5 – 8 [discloses a deserialization routine being completed on said serialized objects])
serializing, by the server computing system, the values of the RSFs at all of the nodes of the graph to generate serialized data subsequent to said updating the value of the one or more RSFs at the one or more remaining nodes of the graph (figure 7 section 340 and section 350 [section 340 discloses pushing said object to a pluggable format based on the set of serialized rules. Last section 350 discloses serializing the received object to the defined pluggable format]).
Baker et al. teaches master-detail relationship between objects in order to enhanced data usage, increased efficiency and improved user interactions. However, Baker et al. does not explicitly serializing and deserialization data objects. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Baker et al. by using the teaching of de Jong et al. serialization and deserialization of object because Baker et al. as stated in paragraph [0051] its discloses linking various objects from various subdetail. In addition paragraph [0031] it discloses updating said master detail relationship from updating objects.

As to claims 2, 9 and 16 these claims are rejected for the same reasons the independent claims above. In addition Baker et al. teaches wherein said updating the value of one or more RSFs at the one or more remaining nodes of the graph is performed based on one or more established master detail relationships (paragraph [0031] [discloses a roll-up summary fields for a multiple level mater-detail relationship. In addition to updating all object within the multiple level of the master detail relation when one object in said graph is updated]).

As to claims 3, 10 and 17 these claims are rejected for the same reasons the dependent claims above. In addition Baker et al. teaches wherein the graph is a directed graph (see figure 2).

As to claims 4, 11 and 18 these claims are rejected for the same reasons the dependent claims above. In addition Baker et al. teaches wherein the data model includes an object associated with a root node of the graph, the object including a graph field configured to store the data associated with the RSFs of the objects of the data model. (paragraph [0031] lines 2 – 9 [discloses RSFs enable a multiple master detail relation which discloses master object 202 (which is being interpreted as the root node) which aggregates the different fields across the detail object 204 and sub detail object 208]).

Baker et al. teaches further comprising storing the serialized data in the graph field (paragraph [0030] lines 1 – 5 [discloses detail data which is stored in each of the nodes respectably based on the master-detail-relationship between the objects]).

As to claims 6, 13 and 20 these claims are rejected for the same reasons the dependent claims above. In addition Baker et al. teaches wherein said updating the value of the one or more RSFs at the one or more remaining nodes of the graph is performed by traversing the graph from the root node and by using the one or more established master detail relationships (paragraph [0031] [discloses a roll-up summary fields for a multiple level mater-detail relationship, as well as traversing the graph by updating the detail object with data from a specific field from the sub-detail object. Which in turn is then updated the master object with all the information based on the RSF information. In addition to updating all object within the multiple level of the master detail relation when one object in said graph is updated. ]).

As to claims 7, 14 and 21 these claims are rejected for the same reasons the dependent claims above. In addition Baker et al. teaches wherein said updating of the value of the RSF at the first node of the graph is based on an update to the data model (paragraph [0031] [discloses a roll-up summary fields for a multiple level mater-detail relationship. In addition to updating all object within the multiple level of the master detail relation when one object in said graph is updated]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877.  The examiner can normally be reached on M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Pedro J Santos/Examiner, Art Unit 2167    

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167